Title: From George Washington to Benjamin Lincoln, 27 February 1781
From: Washington, George
To: Lincoln, Benjamin


                        

                            
                            Dear Sir
                            Head Quarters New Windsor 27th February 1781.
                        
                        I have received your favor of the 15th. I am glad to hear of Colonel Laurens’s departure—He wrote to me a few
                            days before he sailed and mentioned in the warmest manner your exertions to get the Ship mann’d—The few Continental
                            soldiers you spared on the occasion were well bestowed considering the importance of Colonel Laurens’s mission.
                        By a Resolve of Congress of the 4th of January, the Board of War seem to have the payment of the Invalids—The
                            Resolve is as follows—"That the Board of War draw no more Warrants on the pay Master except for the Invalid Regiment and
                            the regiment of Artificers in the department of the Commissary General Military Stores, untill the further order of
                            Congress"—From this I should imagine the Commanding Officer at Boston should regularly transmit his Muster Rolls and
                            Abstracts to the Board and obtain a Warrant.
                        The late Lt Colonel Lorings case is referred to me by Congress, and I shall take it into consideration.
                        Our last advices from Genl Greene are of the 31st January—Lord Cornwallis, with 2500 men intirely divested of
                            Baggage, had made a push against Genl Morgan, and was near recovering the prisoners taken upon the 17th January, but Genl
                            Morgan got them off and they had crossed the Yadkin on their way to Virginia. Lord Cornwallis was still advancing—and
                            General Greene studiously avoiding an engagement, except he could draw together a greater force of Militia, than he had
                            much prospect of. I am very anxious for the issue of this Manauvre, which may be productive of the most important
                            consequences.
                        Lt Colonel Lee with his Legion, had surprized Georgetown. I have not many particulars—He took Lt Colo.
                            Campbell and several other Officers prisoners—and killed a Major Irvine—a good many privates were killed, few taken. Our
                            loss one killed and two wounded.
                        I have tried the efficacy of Proclamations of Pardon to deserters so often, and have found so little good
                            result from them, that I am inclined to think desertion is rather encouraged than remedied by a frequent repetition of
                            them. The soldier goes off or remains at home after a furlough, and looks for a proclamation as a thing of course. I am
                            with the highest Regard Dear Sir Your Most Obedient servant.
                        
                            Go: Washington
                        
                    